                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


THE PHILADELPHIA BAIL FUND,                       :
                                                  :
                            Plaintiff,            :
                                                  :             Civil Action
                     v.                           :             No. 19-3110
                                                  :
ARRAIGNMENT COURT MAGISTRATE                      :
JUDGES FRANCIS BERNARD,                           :
SHEILA BEDFORD, KEVIN DEVLIN,                     :
JAMES O’BRIEN, JANE RICE, and                     :
ROBERT STACK, in their official capacities;       :
PRESIDENT JUDGE PATRICK DUGAN,                    :
in his official capacity; and SHERIFF             :
JEWELL WILLIAMS, in his official capacity,        :
                                                  :
                            Defendants.           :



                                          ORDER

       AND NOW, this _________ day of __________________, 2019, upon consideration of

Defendant Jewell Williams’s Motion for Summary Judgment, and any response thereto, it is

hereby ORDERED that Defendant’s Motion is GRANTED.



                                                         BY THE COURT:



                                                         ____________________________
                                                         The Honorable Harvey Bartle, III
                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


THE PHILADELPHIA BAIL FUND,                         :
                    Plaintiff,                      :
                                                    :               Civil Action
                      v.                            :               No. 19-3110
                                                    :
ARRAIGNMENT COURT MAGISTRATE                        :
JUDGES FRANCIS BERNARD,                             :
SHEILA BEDFORD, KEVIN DEVLIN,                       :
JAMES O’BRIEN, JANE RICE, and                       :
ROBERT STACK, in their official capacities;         :
PRESIDENT JUDGE PATRICK DUGAN,                      :
in his official capacity; and SHERIFF               :
JEWELL WILLIAMS, in his official capacity,          :
                              Defendants.           :


    DEFENDANT JEWELL WILLIAMS’S MOTION FOR SUMMARY JUDGMENT

       Defendant, Sheriff Jewell Williams, in his official capacity, by and through his undersigned

counsel, hereby files this Motion for Summary Judgment pursuant to Federal Rule of Civil

Procedure 56. In support of this Motion, Defendant incorporates the attached Memorandum of

Law. Defendant respectfully requests that this Court dismiss the claims asserted against him.



Date: December 20, 2019                              Respectfully submitted,


                                                    /s/ Sean McGrath
                                                    Sean J. McGrath, Assistant City Solicitor
                                                    Amy M. Kirby, Deputy City Solicitor
                                                    City of Philadelphia Law Department
                                                    1515 Arch Street, 15th Floor
                                                    Philadelphia, PA 19102
                                                    215-683-5444 (phone)
                                                    sean.mcgrath@phila.gov
                                                    amy.kirby@phila.gov
                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


THE PHILADELPHIA BAIL FUND,                          :
                    Plaintiff,                       :
                                                     :               Civil Action
                       v.                            :               No. 19-3110
                                                     :
ARRAIGNMENT COURT MAGISTRATE                         :
JUDGES FRANCIS BERNARD,                              :
SHEILA BEDFORD, KEVIN DEVLIN,                        :
JAMES O’BRIEN, JANE RICE, and                        :
ROBERT STACK, in their official capacities;          :
PRESIDENT JUDGE PATRICK DUGAN,                       :
in his official capacity; and SHERIFF                :
JEWELL WILLIAMS, in his official capacity,           :
                              Defendants.            :


                 MEMORANDUM OF LAW IN SUPPORT OF
     DEFENDANT JEWELL WILLIAMS’S MOTION FOR SUMMARY JUDGMENT

       Defendant, Sheriff Jewell Williams, in his official capacity (“Defendant Williams”), by

and through his undersigned counsel, hereby files this Memorandum of Law in Support of his

Motion for Summary Judgment pursuant to Fed. R. Civ. P. 56.

I.     INTRODUCTION

       Based on the instruction of the Court, Defendant Williams submits this memorandum to

supplement the arguments made in both his Motion to Dismiss, ECF no. 16, and his Reply, ECF

no. 20, for the purpose of highlighting the material uncontested facts that warrant his dismissal

from this case. As a result, Defendant Williams incorporates all arguments from his previous

Motion and Reply as if set forth fully herein.

       While Defendant Williams maintains his arguments that Plaintiff cannot make out a First

Amendment violation based on the record, the Stipulation of Facts (“Stipulation”), ECF No. 31,

submitted by the Parties makes clear that the state court rules at issue are promulgated by, and


                                                 1
enforced at the direction of, the arraignment court magistrates. As a result, Defendant Williams

will defer to the Judicial Defendants for supplemental argument warranted on the First

Amendment issue at this stage and joins the Judicial Defendants’ Motion for Summary Judgment

in full as if set forth herein. For the reasons set forth below, in the event the Court does not grant

summary judgment on Plaintiff’s First Amendment claim, the Court nevertheless should grant

Defendant Williams’s Motion and dismiss him from this case. Further, Defendant Williams has

no control over the conduct complaint of by Plaintiff and, therefore, the Court should grant

Defendant’s cross-claim requesting indemnification from the Judicial Defendants.

II.    STATEMENT OF UNCONTESTED FACTS

       Six magistrate judges, under the direction of President Judge Patrick Dugan (collectively

“Judicial Defendants”), preside over preliminary arraignments, during which bail is set, in

Philadelphia’s Criminal Justice Center (“CJC”). Stipulation ¶ 3, ECF no. 31. Under state and

local court rules, as well as a criminal statute, the public is prohibited from making audio

recordings of these arraignments. Stipulation ¶ 46. Defendant Williams, an official of the City

of Philadelphia, leads the Philadelphia Sheriff’s Office, which is funded by the City, and

provides, among other responsibilities, security at the CJC. Stipulation ¶ 5. As part of this

security responsibility, deputy sheriffs are directed by the Sheriff to enforce court rules,

including the prohibition on audio recording, by instructing individuals to put away recording

devices. Stipulation ¶ 5. Deputy sheriffs will also, if ordered by a magistrate, seize recording

devices and/or remove individuals who do not comply with the prohibition. Stipulation ¶ 5.

While presiding over the arraignments, each magistrate is responsible for enforcing the

prohibition on recording and does so through their authority to direct deputy sheriffs and to hold

individuals in contempt. Stipulation ¶ 8. Plaintiff brings the instant action against both



                                                  2
Defendant Williams and Judicial Defendants but seeks attorneys’ fees and costs only against

Defendant Williams.

III.       ARGUMENT

           A movant is entitled to summary judgment “if the movant shows that there is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317 (1986). 1 As a matter of law and on

principles of equity, the uncontested facts at bar entitle Defendant Williams to dismissal from this

action. First, Defendant Williams should be dismissed because he and his office are funded by the

City of Philadelphia, not the state. Second, Defendant Williams had no role in promulgating the

state court rules at issue and has no discretion in their enforcement. As a result, the inclusion of

Defendant Williams as a defendant runs counter to the notions of justice in that he, and the City

by extension, 2 face sole economic liability for the potential wrongdoing of a completely different

governmental entity.

           A.        Under Carter Sheriff Williams is Not a State Official and Therefore Entitled
                     to Dismissal As a Matter of Law.

           In its Response to Defendant Williams’s Motion to Dismiss, Plaintiff made clear that its

only theory of liability against Defendant Williams rests on his status as a state surrogate against

whom Plaintiff can seek injunctive relief under the Ex Parte Young exemption to sovereign

immunity. 209 U.S. 123 (1908); see also Pl.’s Resp. 23, ECF No. 18. 3 However, it is now


1
    The Court instructed the Parties that it does not need this well-settled standard repeated in its entirety.
2
 A suit brought against a public official in their official capacity is equivalent to a suit brought against the public
entity. Kentucky v. Graham, 473 U.S. 159, 165-66 (1985). Therefore, the allegations brought against Defendant
Williams operate functionally as if they were brought against the City.
3
  This position is logically inconsistent, however, with Plaintiff’s prayer for relief, which relies on the Sheriff being
a separate entity from the Judicial Defendants such that Plaintiff could recover costs and fees it could not otherwise
recover against the Judicial Defendants under 42 U.S.C. § 1988: “[T]he court, in its discretion, may allow the
prevailing party . . . a reasonable attorney's fee as part of the costs, except that in any action brought against a


                                                               3
uncontested that Defendant Williams and his office are funded not by the state but by the City of

Philadelphia.

         This fact is significant because the Third Circuit made clear in Carter v. City of Phila,

181 F.3d 339 (3d Cir. 1999), that the most important factor in determining whether a local

official is a state surrogate and therefore entitled to sovereign immunity is whether that official is

funded by the state treasury. Id. at 348 (“We have twice held en banc that the three Fitchik

factors are not weighed evenly and that the ‘most important’ question in determining Eleventh

Amendment immunity is ‘whether any judgment would be paid from the state treasury.’”).

Applying this principle, the court found that this factor weighed as heavily as possible against a

finding that the Philadelphia District Attorney was immune as an arm of the state because no

portion of the office’s funds was provided by the state and no portion of any judgment would

have been paid directly or indirectly by the state. See id. at 348 (“As we reasoned in Bolden,

‘this most important fact weighs more heavily’ against immunity as the proportion of state

funding decreases.”).

         Here, just as the District Attorney’s Office in Carter, Defendant Williams and his Office

are funded by the City of Philadelphia, not the state, and therefore no portion of any potential

judgment against Defendant Williams would be paid directly or indirectly by the state. As a

result, the most important factor considered by the Third Circuit question weighs as heavily as

possible against a finding that Defendant Williams is a surrogate of the state. When considered

with the other Carter factors, as discussed more thoroughly in Defendant Williams’s Reply, the

fact that the state bears no financial liability for a judgment against Defendant Williams makes



judicial officer for an act or omission taken in such officer's judicial capacity such officer shall not be held liable for
any costs, including attorney's fees, unless such action was clearly in excess of such officer's jurisdiction.” The
Court should not permit Plaintiff to treat Defendant Williams variously as a local or state official depending on
which status suits them better at the moment.


                                                             4
clear he is not a state official and therefore cannot be held liable for the state’s court rules.

        B.      Defendant Williams Should be Dismissed Because In This Instance He and His
                Deputies Operate Solely According to State Rules and Magistrates’ Direction.

        That the Judicial Defendants bear no financial liability for a judgment against Defendant

Williams puts into stark relief the manifest unfairness of naming Defendant Williams as a party

to this case. It is further uncontested that any action by deputy sheriffs to seize recording devices

or remove individuals from a courtroom for violation of the policies and procedures related to

audio recording is done at the direction of, and in enforcement of policies and procedures

promulgated by, the Judicial Defendants. This fact is important for two reasons. First, it

establishes that Defendant Williams had no role in creating any of the rules that are being

challenged by Plaintiff and has no discretion in enforcing them. Despite this reality, Plaintiff has

sought fees and costs solely against Defendant Williams. This leaves the Judicial Defendants

free to litigate this action free of any financial consequences with the City of Philadelphia

bearing the burden of any potential costs.

        Second, Defendant Williams’s non-discretionary role means that his dismissal would

have no substantive impact on Plaintiff’s potential injunctive relief under the First Amendment.

Should this Court find that the state court rules at issue are unconstitutional and enter an

injunction solely against the Judicial Defendants, Defendant Williams and his deputies by

extension would enforce whatever court rules are promulgated in compliance with such an order.

        C. CROSS CLAIM AGAINST AOPC

        It is clear from the uncontested facts that Defendant Williams has no independent ability

or authority to enforce the rules set forth by the Judicial Defendants. Despite Defendant

Williams’s limited role, Plaintiff has only requested attorneys’ fees and costs from Defendant




                                                   5
Williams. Defendant Williams should not bear the burden of these costs, as his only role is

enforcement at the direction of the Judicial Defendants.


       A defendant is entitled to indemnification if, through no fault of its own, it is legally

compelled to pay for damages primarily caused by another party. Bank v. City of Philadelphia,

991 F. Supp. 2d 523, 528, n. 9 (E.D. Pa. 2014) quoting Agere Sys. Inc. v. Advanced Envtl. Tech.

Corp., 552 F. Supp. 2d 515, 519 (E.D. Pa. 2008). This is the exact situation here. Defendant

Williams, at the behest and direction of the Judicial Defendants, is enforcing the Judicial

Defendants’ policies. Defendant Williams has no independent authority to enforce these

policies. Despite this relationship, Plaintiff has demanded fees and costs only from Defendant

Williams. Thus, if Plaintiff prevails, Defendant Williams will be legally compelled to pay

damages for the actions of the Judicial Defendants. Defendant Williams should not be

responsible for these costs, but instead the Judicial Defendants should be required to indemnify

Defendant Williams for its enforcement of the policies and procedures set forth by the Judicial

Defendants


IV.     CONCLUSION

       For the reasons set forth above, Defendant Williams respectfully requests the Court to grant

his Motion for Summary Judgment and dismiss him as a defendant in this action, or in the

alternative, order Judicial Defendants to indemnify Defendant Williams for any potential costs or

attorneys’ fees.




                                                 6
Date: December 20, 2019       Respectfully submitted,



                              /s/ Sean McGrath
                              Sean J. McGrath, Assistant City Solicitor
                              Amy M. Kirby, Deputy City Solicitor
                              City of Philadelphia Law Department
                              1515 Arch Street, 15th Floor
                              Philadelphia, PA 19102
                              215-683-5444 (phone)
                              sean.mcgrath@phila.gov
                              amy.kirby@phila.gov




                          7
                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


THE PHILADELPHIA BAIL FUND,                           :
                    Plaintiff,                        :
                                                      :              Civil Action
                      v.                              :              No. 19-3110
                                                      :
ARRAIGNMENT COURT MAGISTRATE                          :
JUDGES FRANCIS BERNARD,                               :
SHEILA BEDFORD, KEVIN DEVLIN,                         :
JAMES O’BRIEN, JANE RICE, and                         :
ROBERT STACK, in their official capacities;           :
PRESIDENT JUDGE PATRICK DUGAN,                        :
in his Official capacity; and SHERIFF                 :
JEWELL WILLIAMS, in his official capacity,            :
                              Defendants.             :



                              CERTIFICATE OF SERVICE

       I hereby certify that, on the date set forth below, I served a true and correct copy

of the foregoing Motion for Summary Judgment sent automatically by CM/ECF on the

following counsel who are registered as CM/ECF filing users who have consented to

acting electronic service through CM/ECF:

                           Robert D. Friedman
                           Nicolas U. Riley
                           Institute for Constitutional Advocacy & Protection
                           Georgetown University Law Center
                           600 New Jersey Avenue, NW
                           Washington, DC 20001

                           Michael Berry
                           Paul J. Safier
                           Shawn Summers
                           Ballard Spahr LLP
                           1735 Market Street, 51st Floor
                           Philadelphia, PA 19103

                                             1
Date: December 20, 2019       Respectfully submitted,



                              /s/ Sean McGrath
                              Sean J. McGrath, Assistant City Solicitor
                              Pa. Attorney ID No. 322895
                              City of Philadelphia Law Department
                              1515 Arch Street, 15th Floor
                              Philadelphia, PA 19102
                              215-683-5444 (phone)
                              sean.mcgrath@phila.gov




                          2
